Case 16-16765        Doc 62     Filed 01/15/19     Entered 01/15/19 16:04:25          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 16765
         Tracy Hightower

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/18/2016.

         2) The plan was confirmed on 09/15/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/12/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/18/2018, 04/18/2018, 11/29/2018.

         5) The case was Dismissed on 12/06/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-16765              Doc 62          Filed 01/15/19    Entered 01/15/19 16:04:25                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $5,600.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $5,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,166.76
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $246.59
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $3,413.35

 Attorney fees paid and disclosed by debtor:                          $1,200.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 1st Loans Financial                       Unsecured         300.00           NA              NA            0.00       0.00
 All Credit Lenders                        Unsecured           0.00      1,916.00        1,916.00           0.00       0.00
 American Suzuki Financial Services        Unsecured      7,019.31     10,519.31        10,519.31           0.00       0.00
 Chase Auto                                Unsecured           1.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      4,000.00       9,244.20        9,244.20           0.00       0.00
 CMK Investments Inc                       Unsecured      2,131.00            NA              NA            0.00       0.00
 Comcast                                   Unsecured         400.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         117.31        243.59          243.59           0.00       0.00
 Crescent Bank & Trust                     Unsecured     17,037.00     22,316.57        22,316.57           0.00       0.00
 Department Of Education                   Unsecured     60,141.00     60,986.71        60,986.71           0.00       0.00
 Illinois Dept of Revenue 0414             Priority          900.00        530.86          530.86           0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00         81.40           81.40           0.00       0.00
 Internal Revenue Service                  Unsecured           0.00        927.51          927.51           0.00       0.00
 Internal Revenue Service                  Priority       1,000.00         303.03          285.00           0.00       0.00
 Mcsi Inc                                  Unsecured         250.00           NA              NA            0.00       0.00
 Mcsi Inc                                  Unsecured         450.00           NA              NA            0.00       0.00
 Nationwide Credit & Collection            Unsecured         691.00           NA              NA            0.00       0.00
 Nicor Gas                                 Unsecured         945.79        945.79          945.79           0.00       0.00
 Northeastern Illinois University          Unsecured           0.00      1,199.71        1,199.71           0.00       0.00
 Payday Loan Store                         Unsecured         302.69           NA              NA            0.00       0.00
 Peoples Energy Corp                       Unsecured         309.00        405.82          405.82           0.00       0.00
 Portfolio Recovery Ass                    Unsecured         614.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured         498.45        498.45          498.45           0.00       0.00
 Quantum3 Group                            Unsecured           0.00        139.55          139.55           0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        2,854.76       2,854.76        2,854.76      2,001.64     185.01
 US Bank                                   Unsecured         900.00           NA              NA            0.00       0.00
 US Cellular                               Unsecured         235.00           NA              NA            0.00       0.00
 Windor Lakes Apartments                   Unsecured      5,765.33            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-16765        Doc 62      Filed 01/15/19     Entered 01/15/19 16:04:25             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $2,854.76          $2,001.64           $185.01
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $2,854.76          $2,001.64           $185.01

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $815.86               $0.00             $0.00
 TOTAL PRIORITY:                                            $815.86               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $109,424.61               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,413.35
         Disbursements to Creditors                             $2,186.65

 TOTAL DISBURSEMENTS :                                                                       $5,600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/15/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
